Name: Commission Regulation (EEC) No 2141/90 of 25 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7. 90 Official Journal of the European Communities No L 195/31 COMMISSION REGULATION (EEC) No 2141/90 of 25 July 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1999/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 Q, as last amended by Regulation (EEC) n. 2069/90 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 26 July 1990 to take into account the application of the system of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 26 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 (4 OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . O OJ No L 180, 13. 7. 1990, p. 8 . 0 OJ No L 167, 25. 7 . 1972, p. 97 (4 OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 167, 30. 6 . 1990, p. 63. (8) OJ No L 188 , 20. 7. 1990, p. 29. O OJ No L 266, 28. 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 195/32 Official Journal of the European Communities 26. 7. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 7 (') 8 0 9 (') 10 0 110 12 (') 1 . Gross aids (ECU) :  Spain 1,750 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 26,201 26,338 26,238 26,141 25,394 25,672 2. Final aids : I l \ (a) Seed harvested and processed in : I 1 l  Federal Republic of Germany (DM) 61,34 61,66 61,43 61,20 59,45 60,24  Netherlands (Fl) 69,11 69,48 69,21 68,96 66,99 67,88  BLEU (Bfrs/Lfrs) 1 265,17 1 271,78 1 266,95 1 262,27 1 226,20 1 240,43  France (FF) 205,73 206,80 206,02 205,25 199,39 201,57  Denmark (Dkr) 233,98 235,20 234,31 233,44 226,77 229,25  Ireland ( £ Irl) 22,897 23,017 22,929 22,845 22,192 22,435  United Kingdom ( £) 20,319 20,427 20,324 20,215 19,619 19,739  Italy (Lit) 45 896 46 135 45 960 45 790 44 482 44 969  Greece (Dr) 5 547,70 5 571,91 5 520,16 5 473,36 5 293,47 5 260,55 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 267,57 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 3 881,83 3 901,55 3 882,55 3 862,45 3 756,23 3 779,85 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 717,80 5 746,06 5 725,43 5 705,42 5551,47 5 571,50 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 26. 7. 90 Official Journal of the European Communities No L 195/33 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 0 2nd period 9 (') 3rd period io o 4th period 110 5th period 120 1 . Gross aids (ECU) : \ i \  Spain 4,250 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,701 28,838 28,738 28,641 27,894 28,172 2. Final aids : \ l , (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 67,19 67,51 67,28 67,05 65,31 66,09  Netherlands (Fl) 75,71 76,07 75,81 75,56 73,59 74,47  BLEU (Bfrs/Lfrs) 1 385,88 1 392,50 1 387,67 1 382,99 1 346,92 1 361,15  France (FF) 225,36 226,43 225,65 224,88 219,02 221,20  Denmark (Dkr) 256,30 257,53 256,63 255,77 249,10 251,58  Ireland ( £ Irl) 25,082 25,202 = 25,114 25,029 24,377 24,620  United Kingdom ( £) 22,268 22,376 22,273 22,164 21,568 21,688  Italy (Lit) 50 275 50 515 50 339 50 170 48 861 49 348  Greece (Dr) 6 091,05 6 115,27 6 063,52 6 016,72 5 836,82 5 803,91 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 264,07 4 283,79 4 264,79 4 244,69 4 138,47 4 162,09 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 235,05 6 263,31 6 242,68 6 222,67 6 068,73 6 088,76 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 195/34 26. 7. 90Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 90 3rd period io o 4th period 110 1 . Gross aids (ECU): 1  Spain 6,890 8,600 8,600 8,600 8,600  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 38,147 33,764 33,568 33,881 34,212 2. Final aids : \ \ (a) Seed harvested and processed in (2) : l I  Federal Republic of Germany (DM) 90,30 79,05 78,59 79,32 80,10  Netherlands (Fl) 100,63 89,06 88,55 89,38 90,26  BLEU (Bfrs/Lfrs) 1 842,00 1 630,36 1 620,90 1 636,01 1 651,99  France (FF) 291,88 265,11 263,57 266,03 268,63  Denmark (Dkr) 340,66 301,51 299,76 302,56 305,52  Ireland ( £ Irl) 32,486 29,506 29,335 29,609 29,898  United Kingdom ( £) 25,899 26,196 26,012 26,222 26,481  Italy (Lit) 64 256 59 143 58 800 59 348 59 928  Greece (Dr) 6 886,83 7 156,31 7 076,67 7 121,44 7 194,14 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 1 053,45 1 314,91 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 911,67 4 536,64 4 502,75 4 540,60 4 590,86 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 452,18 7 911,83 7 870,49 7 936,50 8 006,49  in another Member State (Esc) 8 267,44 7 738,90 7 698,47 7 763,04 7 831,49 3. Compensatory aids : I Il||  in Spain (Pta) 4 887,10 4 512,07 4 478,18 4 516,03 4 566,30 4. Special aid : Il  in Portugal (Esc) 8 267,44 7 738,90 7 698,47 7 763,04 7 831,49 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,069800 2,066100 2,062620 2,059310 2,059310 2,050060 Fl 2,331650 2,327260 2,323300 2,319380 2,319380 2,308760 Bfrs/Lfrs 42,657500 42,616800 42,575700 42,538000 42,538000 42,387800 FF 6,942610 6,939730 6,937310 6,935560 6,935560 6,928990 Dkr 7,872420 7,872140 7,870840 7,869210 7,869210 7,861890 £Irl 0,772004 0,771976 0,772463 0,772756 0,772756 0,775446 £ 0,694675 0,697464 0,700009 0,702465 0,702465 0,709256 Lit 1 515,61 1 517,07 1 518,16 1 519,19 1 519,19 1 522,66 Dr 202,54900 204,15000 206,44700 208,36800 208,36800 215,26900 Esc 181,86100 182,00000 182,22900 182,67900 182,67900 185,40300 Pta 126,76200 127,25700 127,71800 128,14200 128,14200 129,33800